Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 6, 2019

                                     No. 04-17-00514-CV

                          Judith Ann MIEARS and Patricia Anderson,
                                        Appellants

                                               v.

                                     Jean MCPHERSON,
                                           Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-0659-CV-A
                          Honorable Jessica Crawford, Judge Presiding


                                        ORDER

      Sitting:        Sandee Bryan Marion, Chief Justice
                      Rebeca C. Martinez, Justice
                      Patricia O. Alvarez, Justice
                      Luz Elena D. Chapa, Justice
                      Irene Rios, Justice
                      Beth Watkins, Justice
                      Liza A. Rodriguez, Justice

       The en banc court has considered Appellants’ motion for en banc reconsideration. The
motion is DENIED. See TEX. R. APP. P. 49.7.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court